Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2-5-21 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0322444) in view of Choi et al. (US 2016/0282987) and Lee et al. (US 2012/0019758).
Regarding claim 1, Kang (Fig. 6) discloses a display device, comprising:
a substrate (123);
a plurality of light emitting diodes (LD), disposed on the substrate (seen in Fig. 1);
an insulating layer (547, see [0109] which discusses how 547 is made of silicon nitride “SiNx” which is an insulator), disposed on the plurality of light emitting diodes (seen in Fig. 6); and
a reflection reducing layer (including both 541 and 543), disposed on the plurality of light emitting diodes (seen in Fig. 6) and having a plurality of through holes (seen in Fig. 6, 541 has a through hole in the region of LD, see [0103], while [0104] additionally discloses “543 may be positioned to cover only the first metal layer 541” and so will also have the same through holes);
a touch unit (700), disposed on the insulating layer (seen in Fig. 6, 700 is above 547);
wherein the reflection reducing layer comprises a first layer (543) and a second layer (541), and a material of the first layer is different from a material of the second layer (eg. 543 is made of silicon oxide “SiOx” as discussed in [0105], while 541 is made of copper “Cu” as discussed in [0103]).
However, Kang fails to teach or suggest wherein the first layer is adjacent to the plurality of the touch units and in contact with the plurality of the touch units.
Choi (Fig. 7) discloses a display device, comprising:
a substrate (110);
a plurality of light emitting diodes (125);
an insulating layer (160); and
a reflection reducing layer (150), disposed on the plurality of light emitting diodes (seen in Fig. 7);
a plurality of touch units (145), disposed on the insulating layer (seen in Fig. 7, 145 is disposed on 160);
wherein the reflection reducing layer comprises a first layer (corresponding to 155) and a second layer (corresponding to 156),
wherein the first layer is adjacent to the plurality of the touch units and in contact with the plurality of the touch units (seen in fig. 7, 151b is directly adjacent to, and touching, 151b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang so the first layer is adjacent to and in contact with the touch units as taught by Choi because this reduces the reflections from the touch units while “simplifying the configuration and manufacture of the display device (see [0069]).
However, although Kang teaches that the thicknesses of the antireflection layers may be adjusted (see [0102]), Kang and Choi fail to teach or suggest wherein a thickness of the first layer is different from a thickness of the second layer.
Lee (Fig. 1) discloses a display device wherein a reflection reducing layer (400, called “anti-reflection layer” in [0038]) comprises a first layer (eg. 410) and a second layer (eg. 420), a thickness of the first layer is different from a thickness of the second layer (each of the sub layers of the anti-reflection layer has different thicknesses, as discussed in [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang and Choi so the thickness of the first layer is different from a thickness of the second layer as taught by Lee because this “improves the transmittance of the display device” (see [0037]).

Regarding claim 2, Kang, Choi, and Lee disclose a display device as discussed above, and Kang further discloses wherein the reflection reducing layer is used for reducing reflection by destructive interference (“light reflected by the first metal layer 541 destructively interferes with light reflected by the second metal layer 545” as discussed in [0102]).

Regarding claim 3, Kang, Choi, and Lee disclose a display device as discussed above, and Kang further discloses wherein the material of the first layer comprises silicon oxide, silicon nitride, silicon oxynitride, niobium oxide, titanium oxide, zirconium oxide, or a combination thereof (as discussed above, 543 is made of silicon oxide, see [0105]).

Regarding claim 4, Kang, Choi, and Lee disclose a display device as discussed above, and Kang further discloses wherein the material of the second layer comprises copper, aluminum, molybdenum, tungsten, gold, silver, cobalt, nickel, platinum, titanium, iridium, rhodium, niobium, chromium, an alloy thereof, or a combination thereof (as discussed above, 541 is made of copper, see [0103]).

Regarding claim 7, Kang, Choi, and Lee disclose a touch display device as discussed above, and Choi further discloses wherein the reflection reducing layer (155b) covers at least a portion of the plurality of the touch units (seen in Fig. 7, 155b covers 145).
It would have been obvious to one of ordinary skill in the art to combine Kang, Choi, and Lee for the same reasons as discussed above.

Regarding claim 8, Kang, Choi, and Lee disclose a display device as discussed above, and Kang further discloses wherein the plurality of through holes of the reflection reducing layer exposes at least a portion of the plurality of the touch units (seen in Fig. 7, a portion of 700 is located over the through hole of 541).

Regarding claim 9, Kang (Fig. 6) discloses a touch display device, comprising:
a substrate (123);
a plurality of light emitting diodes (LD), disposed on the substrate (seen in Fig. 1);
an insulating layer (547, see [0109] which discusses how 547 is made of silicon nitride “SiNx” which is an insulator), disposed on the plurality of light emitting diodes (seen in Fig. 6); and
a reflection reducing layer (including both 541 and 543), disposed on the plurality of light emitting diodes (seen in Fig. 6) and having a plurality of through holes (seen in Fig. 6, 541 has a through hole in the region of LD, see [0103], while [0104] additionally discloses “543 may be positioned to cover only the first metal layer 541” and so will also have the same through holes); and
a touch unit (700), disposed on the plurality of light emitting diodes (seen in Fig. 6);
wherein the reflection reducing layer comprises a first layer (543) and a second layer (541), and a material of the first layer is different from a material of the second layer (eg. 543 is made of silicon oxide “SiOx” as discussed in [0105], while 541 is made of copper “Cu” as discussed in [0103]).
However, Kang fails to teach or suggest wherein the first layer is adjacent to the plurality of the touch units and in contact with the plurality of the touch units.
Choi (Fig. 7) discloses a display device, comprising:
a substrate (110);
a plurality of light emitting diodes (125);
an insulating layer (160); and
a reflection reducing layer (150), disposed on the plurality of light emitting diodes (seen in Fig. 7);
a plurality of touch units (145), disposed on the insulating layer (seen in Fig. 7, 145 is disposed on 160);
wherein the reflection reducing layer comprises a first layer (corresponding to 155) and a second layer (corresponding to 156),
wherein the first layer is adjacent to the plurality of the touch units and in contact with the plurality of the touch units (seen in fig. 7, 151b is directly adjacent to, and touching, 151b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang so the first layer is adjacent to and in contact with the touch units as taught by Choi because this reduces the reflections from the touch units while “simplifying the configuration and manufacture of the display device (see [0069]).
However, although Kang teaches that the thicknesses of the antireflection layers may be adjusted (see [0102]), Kang and Choi fail to teach or suggest wherein a thickness of the first layer is different from a thickness of the second layer.
Lee (Fig. 1) discloses a display device wherein a reflection reducing layer (400, called “anti-reflection layer” in [0038]) comprises a first layer (eg. 410) and a second layer (eg. 420), a thickness of the first layer is different from a thickness of the second layer (each of the sub layers of the anti-reflection layer has different thicknesses, as discussed in [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang and Choi so the thickness of the first layer is different from a thickness of the second layer as taught by Lee because this “improves the transmittance of the display device” (see [0037]).

Regarding claim 10, Kang, Choi, and Lee disclose a touch display device as discussed above, and Kang further discloses wherein the reflection reducing layer is used for reducing reflection by destructive interference (“light reflected by the first metal layer 541 destructively interferes with light reflected by the second metal layer 545” as discussed in [0102]).

Regarding claim 11, Kang, Choi, and Lee disclose a touch display device as discussed above, and Kang further discloses wherein the material of the first layer comprises silicon oxide, silicon nitride, silicon oxynitride, niobium oxide, titanium oxide, zirconium oxide, or a combination thereof (as discussed above, 543 is made of silicon oxide, see [0105]).

Regarding claim 12, Kang, Choi, and Lee disclose a touch display device as discussed above, and Kang further discloses wherein the material of the second layer comprises copper, aluminum, molybdenum, tungsten, gold, silver, cobalt, nickel, platinum, titanium, iridium, rhodium, niobium, chromium, an alloy thereof, or a combination thereof (as discussed above, 541 is made of copper, see [0103]).

Regarding claim 15, Kang, Choi, and Lee disclose a touch display device as discussed above, and Choi further discloses wherein the reflection reducing layer (155b) covers at least a portion of the plurality of the touch units (seen in Fig. 7, 155b covers 145).
It would have been obvious to one of ordinary skill in the art to combine Kang, Choi, and Lee for the same reasons as discussed above.

Regarding claim 16, Kang, Choi, and Lee disclose a display device as discussed above, and Kang further discloses wherein the plurality of through holes of the reflection reducing layer exposes at least a portion of the plurality of the touch units (seen in Fig. 7, a portion of 700 is located over the through hole of 541).

Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Choi, and Lee as applied to claims 1 and 9 above, and further in view of Cho.
Regarding claim 5, Kang, Choi, and Lee disclose a touch display device as discussed above, and Kang further discloses wherein the plurality of light emitting diodes form a display region (corresponding to LD, called a “pixel area” in [0054]).
However, Kang, Choi, and Lee fail to teach or suggest wherein the display device comprises a plurality of display signal lines located outside the display region wherein the plurality of display signal lines are not overlapped with the plurality of light emitting diodes.
Cho (Fig. 1-3) discloses a display device wherein a plurality of light emitting diodes form a display region (LD) and the display device comprises a plurality of display signal lines (171) located outside the display region (seen in Fig. 3 on the right, outside of the display region LD) wherein the plurality of display signal lines are not overlapped with the plurality of light emitting diodes (similarly, seen on the right side of Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang, Choi, and Lee to include a plurality of display signal lines located outside the display region as taught by Cho because this allows data signals to be provided to the display pixels, controlling them to display an image (see [0072]).

Regarding claim 6, Kang, Choi, Lee, and Cho disclose a display device as discussed above, and Cho further discloses wherein an insulating layer (300, see [0086] which discusses how 300 is made of “silicon nitride,” and so corresponds to the same insulating silicon nitride layer 547 of Kang) covers the plurality of display signal lines (seen in Fig. 3, 300 extends across the entire display and covers 171).
It would have been obvious to one of ordinary skill in the art to combine Kang, Choi, Lee, and Cho for the same reasons as discussed above.

Regarding claim 13, Kang, Choi, and Lee disclose a touch display device as discussed above, and Kang further discloses wherein the plurality of light emitting diodes form a display region (corresponding to LD, called a “pixel area” in [0054]).
However, Kang, Choi, and Lee fail to teach or suggest wherein the display device comprises a plurality of display signal lines located outside the display region wherein the plurality of display signal lines are not overlapped with the plurality of light emitting diodes.
Cho (Fig. 1-3) discloses a display device wherein a plurality of light emitting diodes form a display region (LD) and the display device comprises a plurality of display signal lines (171) located outside the display region (seen in Fig. 3 on the right, outside of the display region LD) wherein the plurality of display signal lines are not overlapped with the plurality of light emitting diodes (similarly, seen on the right side of Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang, Choi, and Lee to include a plurality of display signal lines located outside the display region as taught by Cho because this allows data signals to be provided to the display pixels, controlling them to display an image (see [0072]).

Regarding claim 14, Kang, Choi, Lee, and Cho disclose a display device as discussed above, and Cho further discloses wherein an insulating layer (300, see [0086] which discusses how 300 is made of “silicon nitride,” and so corresponds to the same insulating silicon nitride layer 547 of Kang) covers the plurality of display signal lines (seen in Fig. 3, 300 extends across the entire display and covers 171).
It would have been obvious to one of ordinary skill in the art to combine Kang, Choi, Lee, and Cho for the same reasons as discussed above.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the reference of Lee has been added for new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691